          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

GENE STOWERS                                                PLAINTIFF

v.                      No. 3:19-cv-238-DPM

STATE OF ARKANSAS; ARKANSAS
DEPARTMENT OF PARKS AND
TOURISM, Powhatan Historic State Park;
KRISTYN WATTS, Park Superintendent,
Individually and in her official capacity;
and MICK HAVEN, Park Interpreter,
Individually and in his official capacity                 DEFENDANTS

                           JUDGMENT
     Stowers' s complaint is dismissed without prejudice.



                                     D.P. Marshall   fr.
                                     United States District Judge

                                        8 Af · ao .;t.o
